Citation Nr: 1135934	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-17 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for the service-connected left shoulder dislocations, currently evaluated as 20 percent disabling prior to February 16, 2010, and 30 percent disabling from February 16, 2010, to the present.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for a right wrist condition.

5.  Entitlement to service connection for a left wrist condition.

6.  Entitlement to service connection for a right ankle condition.

7.  Entitlement to service connection for a left ankle condition.

8.  Entitlement to service connection for a left leg condition.

9.  Entitlement to service connection for burn scars on the arms.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims are not ready for appellate review at this time.  When perfecting his appeal by way of a VA Form 9 in both May 2006 and March 2010, the Veteran indicated his wish to provide testimony at a Travel Board hearing.

On the day prior to his scheduled October 2010 hearing, the Veteran faxed a request to reschedule the hearing due to automobile trouble; the hearing was rescheduled for May 2011.  The Veteran failed to appear at his May 25, 2011, Travel Board hearing.  Although he did not notify VA ahead of time that he was unable to appear, shortly thereafter he sent in a request for the hearing to be rescheduled, explaining that he has a new diagnosis of prostate cancer, which suggests that he missed the May 2011 hearing due to health-related issues.  As such, the Board finds that he should be afforded another opportunity to testify before the Board at a hearing held at the local VA office.  As such, this case must be remanded.

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing for the Veteran.  The Veteran and his representative should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2010).  The RO must send notice of the hearing to the Veteran at his current address of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

